DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on October 27, 2021, has been entered and acknowledged by the Examiner. 
	Claims 1-10 are pending in the instant application.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the first electrode contact being served to electrically connect a common electrode of a light emitting source, the second electrode contacts being served to electrically connect a plurality of single electrodes of the light emitting source, respectively, each row of the electrode connecting areas being divided into a plurality of sections including at least a first section and a second section; a plurality of first conductive wires being spaced from each other while disposed on the electrically insulating substrate, the first conductive wires each extending along a neighboring row of the electrode connecting areas and connecting with the first electrode contact inside each of the electrode connecting areas of the neighboring row of the electrode connecting areas; a plurality of second conductive wires being spaced from each other 
Regarding claims 2-10, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see pages 2-4, filed on October 27, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSE M DIAZ/Examiner, Art Unit 2879     

/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879